DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by 	sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
analysis module, feature forming module, classifier construction module in claim 9.
processing module in claim 14.
According to the Applicant’s specification, paragraph [0055], a processor 21 appears to recite sufficient structure to perform the recited functions. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Objections
Claims 1, 9, 17 are objected to because of the following informalities:  The claims recite the limitation: “… training a classifier … obtain[ing] … for a classifier …”. The limitation should recite:  “… training a classifier … obtain[ing] … for the classifier … (emphasis added to accentuate amendment)”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 9, 17 recite the limitation "… the category … (emphasis added to accentuate insufficient antecedent basis)".

Claims 2, 18 recite the limitation "… the previous steps … (emphasis added to accentuate insufficient antecedent basis)".
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Whitney et al., hereinafter referred to as Whitney (US 2002/0159641 A1) in view of Filimonova (US 2016/0307067 A1). 

	As per claim 1, Whitney discloses a method for training a classifier (114) for determining the category (class) of a document (Whitney: Paras. [0074]-[0075].), comprising:
obtaining, by a hardware processor (172), one or more documents (i.e., data objects) belonging to a first category (i.e., a particular class) as a training sample for a classifier (Whitney: Paras. [0038]-[0039], [0052] disclose data objects can be one or more documents belonging to a particular class as samples used for training and testing for a classifier. Para. [0093] discloses a processor 172 implemented in a computer to perform the operations to receive the one or more documents as a training sample for a classifier.);
determining, by a hardware processor (172), objects (i.e., segments) contained in each of the one or more documents (Whitney: Para. [0040] discloses segments contained in each of the data objects.);
forming, by a hardware processor (172), a set of features consisting of the objects (Whitney: Paras. [0040]-[0042] disclose a set of features consisting of the segments.);
constructing, by a hardware processor (172), the classifier (114) by selecting a classification model (i.e., final classifier) and training the classifier (114) based on the set of features (Whitney: Paras. [0073]-[0075], [0093] disclose constructing the classifier 114 by selecting a final classifier and training the classifier 114 based on the set of features.); 
obtaining additional documents (i.e., data objects via dataset 102B) belonging to the first category (Whitney: Paras. [0066], [0079] disclose obtaining additional data objects belonging to the first class via dataset 102B.);
calculating an error of classification of the additional documents using the classifier (Whitney: Paras. [0083]-[0084] disclose where the classifier process 126 fails to produce satisfactory classification results [i.e., calculating an error], the effectiveness process 112 may provide feedback to the training data set 102A to obtain additional training data.); and
when the error (i.e., additional training data) belonging to the first category or one or more new categories (Whitney: Paras. [0083]-[0084] disclose where the classifier process 126 fails to produce satisfactory classification results, the effectiveness process 112 may provide feedback to the training data set 102A to obtain additional training data.); otherwise,
determining that the classifier (114) is complete (Whitney: Paras. [0084]-[0085] disclose determining completion of the classifier 114 when objects or documents are classified properly or until a stopping condition is met.).
However Whitney does not explicitly disclose “… when the error exceeds a given value …”.
Further, Filimonova is in the same field of endeavor and teaches when the error exceeds a given value (Filimonova: Fig. 3; Paras. [0133]-[0138], [0142] disclose continuously obtaining additional documents 304, 306, 310, 312 for training when an error exceeds a threshold and repeat until the error(s) fall below a pre-determined acceptable error threshold.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Whitney and Filimonova before him or her, to modify the classification system of Whitney to include the error exceeding value feature as described in Filimonova. The motivation for doing so would have been to improve classification of document types by providing precision metric parameters (Filimonova: [0050].).  

	As per claim 2, Whitney-Filimonova disclose the method of claim 1, further comprising:
repeating the previous steps for each new category (Whitney: Paras. [0084]-[0085] disclose determining completion of the classifier 114 when objects or documents are classified properly or until a stopping condition is met.).

	As per claim 3, Whitney-Filimonova disclose the method of claim 1, wherein the error of classification comprises a probability of an incorrect classification of the one or more documents (Whitney: Paras. [0184] disclose using confusion matrices to report the percentage of proper classifications as well as the percentage that were misclassified.).

	As per claim 4, Whitney-Filimonova disclose the method of claim 1, wherein the objects comprise one or more of graphic and/or text elements (Whitney: Paras. [0039], [0040] disclose segments comprising an area of interest within an image or text.).

	As per claim 5, Whitney-Filimonova disclose the method of claim 4, wherein the one or more graphic and/or text elements comprise one or more of:
an image of a person's face, frames of a photograph of a face, a seal and/or flag of a country, a stamp, a logotype, or the entire document (Whitney: Paras. [0039], [0040], [0128] disclose segments comprising an area of interest within an image [e.g., a person’s face].).

	As per claim 6, Whitney-Filimonova disclose the method of claim 1, further comprising:
performing preliminary processing on the one or more documents, the preliminary processing comprising one or more of: decomposing (i.e., segmentation) a file (i.e., jpeg or tiff) into each of the one or more documents; and correcting distortions detected in the one or more documents (Whitney: Paras. [0202]-[0208] disclose a segmentation process 800 for segmenting files into each data object.).

	As per claim 7, Whitney-Filimonova disclose the method of claim 1, wherein the set of features comprise one or more of:
presence of an object in each of the one or more documents, location of the object, quantity of the object, relationship between objects in a document, dimensions of the object, angle of inclination of the object, presence of a distortion of the object (Whitney: Paras. [0041], [0042] disclose the set of features comprising presence of a segment object in each of the one or more data objects.).

	As per claim 8, Whitney-Filimonova disclose the method of claim 7, wherein the set of features further comprise one or more of:
a histogram of colors of the object, metadata of the object, a group of objects unified by a particular feature, a number of identical objects, conformity of the histogram of colors of an object to a specified pattern, conformity of a specified combination of objects to a pattern of mutual arrangement, a Fourier transform of the histogram of colors of the object, and type of distortions in the image of the object (Whitney: Paras. [0041], [0042], [0146] disclose a histogram of colors of the object.).
As per claims 9, 17 the claim(s) recites analogous limitations to claim(s) 1 above, and
is/are therefore rejected on the same premise.

As per claims 10, 18 the claim(s) recites analogous limitations to claim(s) 2 above, and
is/are therefore rejected on the same premise.

As per claims 11, 19 the claim(s) recites analogous limitations to claim(s) 3 above, and
is/are therefore rejected on the same premise.

As per claims 12, 20 the claim(s) recites analogous limitations to claim(s) 4 above, and
is/are therefore rejected on the same premise.

As per claim 13, the claim(s) recites analogous limitations to claim(s) 5 above, and
is/are therefore rejected on the same premise.

As per claim 14, the claim(s) recites analogous limitations to claim(s) 6 above, and
is/are therefore rejected on the same premise.

As per claim 15, the claim(s) recites analogous limitations to claim(s) 7 above, and
is/are therefore rejected on the same premise.

As per claim 16, the claim(s) recites analogous limitations to claim(s) 8 above, and
is/are therefore rejected on the same premise.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571) 270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 









/PEET DHILLON/Primary Examiner, Art Unit 2488
Date: 03-12-2021